— In a matrimonial action, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of a judgment of the Supreme Court, Orange County (Green, J.), entered July 12, 1984, as directed the sale of the marital residence six months after entry of the judgment.
Judgment modified, on the facts and as an exercise of discretion, by deleting from the thirteenth decretal paragraph thereof the words "six months after entry of this Judgment” and substituting therefor the words "two years after entry of this Judgment”. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements.
In directing the sale of the marital residence six months after entry of the judgment of divorce, the trial court was *682concerned with the financial condition of the parties and the need for them to obtain, as quickly as possible, their equitable shares of the net proceeds. However, under the circumstances of this case, and in the exercise of our discretion (see, Kobylack v Kobylack, 62 NY2d 399, 403; Majauskas v Majauskas, 61 NY2d 481, 493-494), we conclude that the plaintiff wife, who was awarded custody of the two children of the marriage, should have exclusive possession and occupancy of the marital residence until two years after entry of the judgment at Special Term.
We have considered the plaintiffs remaining contention and find it to be without merit. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.